Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Oct. 1, 2021 including a new title which provides informative value in classifying and searching.  Thank you.

Applicant's arguments filed Oct. 1, 2021 have been fully considered but they are not persuasive as will be evident in the rejection below.
 
The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 6,551,151).

With respect to Claims 1 and 5; Suzuki shows a male connector housing 30 comprising a male terminal 1 to be accommodated into a cavity of the housing 30; the male        terminal 1 comprising  a plate-like tab 12 formed in a front end part [Fig. 3]; and a box portion 9 in the form of a rectangular tube connected to a rear part of the tab 12 and open rearward [Fig. 1]: a front end part of the box portion 9 includes a contact portion/plate surface 12c configured to come into contact with an inner wall of the cavity [Fig. 5] from behind and a supporting portion [beneath 12b] located behind the contact portion/plate surface 12c, the contact portion/plate surface 12c constituted by [Col. 5, lines 35-37] a plate surface of a metal plate material constituting the box portion [Figs. 2, 3] and the contact surface comes into contact with the inner wall of the cavity [Fig. 5], and the supporting portion [beneath 12b] supports the contact portion 12c from a side opposite to the contact surface  when the contact portion 12c comes into contact with the inner 9a constituting the box portion 9.
	Although Suzuki does not explicitly state a “metal plate material”  Suzuki teaches in the background of the invention an example of related art; a terminal that includes an electrical contact portion having a wire connection portion (62) that is pressed to grippingly connect to an electric wire (50) – to which Suzuki’s invention solves a problem related to the bending and deformation involved in forming a terminal [Col. 2, L 28-33].
Although Suzuki does not specify a metal plate material which is subject to the disclosed bending, Official Notice is taken that one or ordinary skill in the art would recognize a terminal intended for electrical connection would need to be made from electrically conductive material.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the male terminal disclosed by Suzuki and subject to bending of various portions to achieve the final form, would be formed from a metal plate because of many factors including, electrical conductivity of metal, availability of metal sheets and ease with which to form metal sheets into a myriad of shapes.

With respect to Claim 2; Suzuki shows the contact portion 12c is formed by bending  [Col. 5, lines 33-50] an upper wall 9c constituting the box portion 9.




Allowable Subject Matter
4.	Claims 4 and 6-8,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to       37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833